Citation Nr: 0832700	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-03 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for lung cancer/lung 
condition, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from May 1955 to May 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and July 2005 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran died from non-small cell lung cancer in 
February 2005.

2.  The veteran had lung cancer which was not manifest in 
service, is unrelated to service, and was not manifest to a 
degree of 10 percent within 1 year of service separation.  

3.  Prior to the veteran's death in February 2005, he was 
service-connected for Meniere's syndrome, rated as 100 
percent disabling, and for major depression rated as 70 
percent disabling.  His combined rating was 100 percent.

4.  Neither of these service-connected disabilities caused or 
contributed substantially or materially to cause the 
veteran's death.

5.  The veteran's death was not due to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lung cancer/lung 
condition are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through May 2005, 
October 2005, and June 2008 letters to the appellant that 
addressed all three notice elements.  The letters informed 
the appellant of the evidence required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.

The appellant did not receive all necessary notice for the 
accrued benefits claim prior to the initial adjudication.  
However, the lack of such a pre-decision notice is not 
prejudicial.  Notice was provided prior to the last RO 
adjudication.

The appellant was not notified of effective dates for ratings 
and degrees of disability.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Any deficiencies in VA's duties to notify 
the veteran concerning effective date or degree of disability 
for the service connection claims are harmless, as service 
connection has been denied thus rendering moot any issues 
with respect to implementing an award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
service personnel records, and VA and private medical 
records.   The Board concludes that examinations are not 
necessary for the claims as evidence does not establish that 
the veteran suffered a relevant event, injury, or disease in 
service.  VA has satisfied its assistance duties.

Accrued benefits

The veteran had a claim for service connection for lung 
cancer/lung condition pending at the time of his death, and 
the appellant has filed a claim for accrued service-connected 
benefits.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Malignancy may be presumed to have been incurred in service 
if it is manifest to a degree of 10 percent within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran's service medical records make no reference to 
any lung diseases, injuries, or diagnoses, and the veteran's 
lungs were normal on service discharge examination in May 
1959 and on VA examination in January 1960, including by 
X-ray on both occasions.  

The first indication of any chest or lung disease is in 
October 2003, when a private medical record indicates the 
veteran had at least 3 masses in his right chest highly 
suspicious for metastatic disease.  Non-small cell lung 
cancer was shown in the veteran's February 2005 death 
certificate, which indicates that tobacco had contributed to 
his death.  

The evidence shows that the veteran had lung cancer before he 
died in February 2005.  However, it was not manifest in 
service, and no competent medical evidence of record relates 
it to service.  Moreover, it was not manifest within one year 
of service discharge.  

It is intimated that the veteran had been exposed to asbestos 
in service and that that caused his lung cancer.  However, 
there is no evidence of exposure to asbestos in service, and 
there is no indication that he ever had asbestosis or that 
his lung cancer was caused by asbestos exposure.  

Based on the evidence, the Board is unable to conclude that 
the veteran's lung cancer was incurred or aggravated by 
service or that it may be presumed to have been incurred in 
service.  Unfortunately, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).  Accordingly, service connection for lung cancer/lung 
condition on an accrued benefits basis must be denied.  

Cause of death

The veteran died in February 2005.  At the time of his death, 
he was service connected for Meniere's disease rated as 100 
percent disabling, and for major depression rated as 70 
percent disabling.  The death certificate lists the cause of 
his death as non-small cell lung cancer.  He died at home and 
no autopsy was performed.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  38 C.F.R. § 3.312(c)(3).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  

The record is absent for any competent evidence showing that 
the veteran's service-connected disabilities were the 
principal or a contributory cause of his death.  Moreover, 
there is no indication that they affected vital organs.  

The death certificate indicates that the veteran's death was 
due to lung cancer.  No medical professional has attributed 
his death to a service-connected disability.  Therefore, the 
Board finds that the disabilities for which the veteran was 
service connected at the time of his death were not the 
principal or contributory cause of his death, and that 
debilitation from service-connected disabilities may not be 
assumed.  See 38 C.F.R. § 3.312(c).

Because the veteran was not service connected for lung 
cancer, it is necessary to determine whether service 
connection should have been established for this condition.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  

The discussion in the section above indicates why service 
connection is not warranted for lung cancer.  Namely, it was 
not manifest in service, no competent medical evidence 
relates it to service, and it was not manifest to a degree of 
10 percent within 1 year of service discharge.  It was first 
shown many years after service.

The competent evidence of record fails to show that a 
service-connected disability caused the veteran's death.  
There was no evidence of lung cancer during service or for 
many years thereafter.  There is no evidence of record which 
connects the veteran's lung cancer to his active service.  
Moreover, there is no evidence that the veteran was exposed 
to asbestos in service, or ever had asbestosis, or that if he 
was exposed to asbestos in service and did have asbestosis, 
that it caused or contributed substantially or materially to 
his death.  

Therefore, because the veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death or for which service connection should 
have been established, the appellant's claim is denied.  The 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for lung cancer/lung condition, for 
accrued benefits purposes, is denied.

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


